DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8, and 11 are allowed.
Claims 1-3, 6-8, and 11 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference No. 2015/0358933 A1 (Yamamoto et al.) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein after issuing an interrupt to the sensor hub, reading a first up-to-date value of an RTC (Real-Time Counter) of the sensor hub, calculating a bias according to the first up-to-date value and a second up-to-date value corresponding to a prior interrupt, the bias is calculated using an equation:

    PNG
    media_image1.png
    38
    264
    media_image1.png
    Greyscale
  as cited in independent claims 1 and 7.

Instead, Yamamoto et al. disclose measured results wirelessly transmitted from the sensors are temporally related to each other enables the correlation of the measured results in the sensors to be easily determined, failure and disorder of a monitoring target can be properly detected; the correlation of the measured results in the sensors can be easily determined where radio signals are transmitted from the sensors at different timings or a certain number of the measured results are collectively and wirelessly transmitted in burst for a decrease in power consumption; therefore, the measured results in the sensors can be collected and suitably processed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864